UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TOURNESOL DES CHAMPS, LLC & ERIC
H. HEDICK,

                             Plaintiffs,                            21-CV-5459 (CS)
                     -against-                                           ORDER
THERESEA SPRADLING, et al.,

                             Defendants.

CATHY SEIBEL, United States District Judge:

       Plaintiffs Tournesol Des Champs, LLC (Tournesol) and Erik H. Hedick (Hedick), who

are proceeding pro se, bring this action alleging that Defendants have violated their rights under

the First and Fourteenth Amendments to the United States Constitution; the civil provision of the

Racketeer Influenced & Corrupt Organization Act, 18 U.S.C. §§ 1961-1968; and a federal

criminal conspiracy statute, 18 U.S.C. § 241. Plaintiffs paid the filing fee to initiate this action.

       For the following reasons, the Court dismisses Tournesol’s claims without prejudice to

Tournesol retaining counsel within 30 days of the date of this order.

                                           DISCUSSION

       As a nonlawyer, Hedick can only represent his own interests pro se. See 28 U.S.C.

§ 1654; Lattanzio v. COMTA, 481 F.3d 137, 139 (2d Cir. 2007) (quoting Eagle Assocs. v. Bank of

Montreal, 926 F.2d 1305, 1308 (2d Cir. 1991)) (noting that § 1654 “allow[s] two types of

representation: ‘that by an attorney admitted to the practice of law by a governmental regulatory

body, and that by a person representing himself’”). Moreover, a corporation cannot proceed pro

se. Jones v. Niagara Frontier Transp. Auth., 722 F.2d 20, 22 (2d Cir. 1983). Thus, as a pro se

litigant, Hedick cannot act on behalf of Tournesol. See U.S. ex rel. Mergent Servs. v. Flaherty,

540 F.3d 89, 92 (2d Cir. 2008) (“[A]n individual who is not licensed as an attorney may not
appear on another person’s behalf in the other’s cause.”) (internal quotation marks and citation

omitted). Rather, Tournesol must be represented by its own counsel. The Court therefore

dismisses Tournesol’s claims without prejudice.

                                            CONCLUSION

         The Court dismisses Tournesol’s claims without prejudice to Tournesol retaining counsel

within 30 days of the date of this order.

         Summonses will not issue at this time. If necessary, the Court will direct the Clerk of

Court to issue summonses in a separate order.

         The Clerk of Court is directed to mail one copy of this order to Plaintiffs and note service

on the docket.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     June 30, 2021
           White Plains, New York

                                                                 CATHY SEIBEL
                                                            United States District Judge




                                                  2
